IS 44 (Rev. 09/19)

Case 2:19-Cv-04642- Bl POSEN AR po Hef f0/0 7/19 Page 1 of 21

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

L. (a) PLAINTIFFS

BOARD OF TRUSTEES OF THE LABORERS’ DISTRICT COUNCIL
CONSTRUCTION INDUSTRY PENSION FUND, et al.

(b) County of Residence of First Listed Plaintiff

Philadelphia

(EXCEPT IN U.S. PLAINTIFF CASES)

maseuds

Susanin, Widman & Brennan, P.C
656 East Swedesford Road, Suite 330, Wayne, PA 19087

Aiterneus ‘ffl Bn Name, Address, and Telephone Number)

DEFENDANTS

NOTE;

Attorneys (if Known)

 

VG CONCRETE, LLC

County of Residence of First Listed Defendant

(IN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

I. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintij

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

O 1 U.S. Government (43 Federal Question PIF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (Kl O 1 Incorporated or Principal Place o4 o4
of Business In This State
0 2 U.S. Government O04 Diversity Citizen of Another State O 2 © 2 Incorporated avd Principal Place go5 a5
Defendant (Indicate Citizenship of Parties in Item IT) of Business In Another State
Citizen or Subject of a 03 © 3. Foreign Nation o6 06
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS TORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
1 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 0 422 Appeal 28 USC 158 0 375 False Claims Act
0 120 Marine © 310 Airplane OC 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
é& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
1 151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent © 450 Commerce
(1 152 Recovery of Defaulted Liability O 368 Asbestos Personal (7 835 Patent - Abbreviated O 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application |© 470 Racketeer Influenced and
(Excludes Veterans) C345 Marine Product Liability O 840 Trademark Corrupt Organizations
0) 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) (15 USC 1681 or 1692)
© 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) O 485 Telephone Consumer
© 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) Protection Act
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI O 490 Cable/Sat TV
1 196 Franchise Injury 1 385 Property Damage 0 740 Railway Labor Act 7 865 RSI (405(g)) 1 850 Securities/Commodities/
© 362 Personal Injury - Product Liability 0 751 Family and Medical Exchange
Medical Malpractice Leave Act O 890 Other Statutory Actions
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS O 891 Agricultural Acts
210 Land Condemnation 0 440 Other Civil Rights ” Habeas Corpus: (K& 791 Employee Retirement O 870 Taxes (U.S. Plaintiff O 893 Environmental Matters
© 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) O 895 Freedom of Infonnation
O 230 Rent Lease & Ejectment ©) 442 Employment © 510 Motions to Vacate O) 871 IRS—Third Party Act
O) 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 O) 896 Arbitration

‘C1 245 Tort Product Liability
© 290 All Other Real Property

 

Accommodations

CO 445 Amer. w/Disabilities -
Employment

(0 446 Amer. w/Disabilities -
Other

OC 448 Education

 

O 530 General
O 535 Death Penalty
Other: ;

O 540 Mandamus & Other

1 550 Civil Rights

0 555 Prison Condition

OC 560 Civil Detainee -
Conditions of
Confinement

 

IMMIGRATION

 

 

© 462 Naturalization Application
O 465 Other Immigration
Actions

 

© 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

OC 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an "X” in One Box Only)

1 Original O02 Removed from O 3  Remanded from O 4 Reinstatedor © 5 Transferredfrom © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifv) Transfer Direct File

 

VI. CAUSE OF ACTION

VIT. REQUESTED IN

Cite the U.S. Civil Statute under which you are filin
Employee Retirement Income Se

(Do not cite jurisdictional statutes unless diversity):

ecurity Act, 29 U.S.C. Sec. 1002

 

 

Brief description of cause: ao.
Delinquent Benefit Contributions

1 CHECK IF THIS IS A CLASS ACTION 4

PERS \ecot

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. o\ ye iayunchive Ce lve JURYDEMAND: 1 Yes 2{No
VIII, RELATED CASE(S) 4 4
IF ANY (See instructions): IEE HOC NONE
DATE GNATURE OF ATTORNEY AQF RECORD
lb- 4-14 "Wallen Me_Lu—
FOR OFFICE USE ONLY f [
APPLYING IFP JUDGE MAG, JUDGE

RECEIPT #

AMOUNT
Case 2:19-cv-04642-GSFEDRITATHRPISTRIETEGOPURIO7/19 Page 2 of 21
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

 

 

Address of Plaintiff: See Attached List
Address of Defendant: 240 Franklinville Road, Woolwich, NJ 08085
Place of Accident, Incident or Transaction: Philadelphia

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

 

S| LS} IS

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No Y
case filed by the same individual?

 

 

 

 

 

 

I certify that, to my knowledge, the within case [1 is / [2] is not related to aay case now pending or within one year previously terminated action in

this court except as noted above.
YY) uillealo hh = =e
DATE: \\) - Ly - \ a Whe sign here ly XD “J } ae,

 

— / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

Federal Question Cases: Diversity Jurisdiction Cases;

 

 

 

 

 

A. B,
TC] 1 Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[] 2. FELA L] 2. Airplane Personal Injury
L] 3. Jones Act-Personal Injury L] 3. Assault, Defamation
CL] 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent LJ] 5. Motor Vehicle Personal Injury
6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
LJ 7. Civil Rights L] 7. Products Liability
[1 8. Habeas Corpus LI 8. Products Liability — Asbestos

9. Securities Act(s) Cases L] 9. All other Diversity Cases
H 10. Social Security Review Cases (Please specify):
[J 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is ta remove the case from eligibility for arbitration.)

I, M ane llen D : Bello , counsel of record or pro se plaintiff, do hereby certify:

 

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $1 50,000.00 exclusive of interest and costs:

in additon +0
| Relief other than\ pionstary damages is sought.

Ware Ly le— 4 6
DATE: \o - “> ey \QA here if ap ilicable @ O 4 oy

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 3 of 21

Plaintiff List

BOARD OF TRUSTEES OF THE LABORERS'
DISTRICT COUNCIL CONSTRUCTION
INDUSTRY PENSION FUND

PO Box 37003

Philadelphia, PA 19122

LABORERS' DISTRICT COUNCIL
CONSTRUCTION INDUSTRY PENSION FUND
PO Box 37003

Philadelphia, PA 19122

BOARD OF TRUSTEES OF THE LABORERS’
DISTRICT COUNCIL BUILDING AND
CONSTRUCTION HEALTH AND WELFARE FUND
PO Box 37003

Philadelphia, PA 19123

LABORERS' DISTRICT COUNCIL
BUILDING AND CONSTRUCTION HEALTH
AND WELFARE FUND

PO Box 37003

Philadelphia, PA 19123

BOARD OF TRUSTEES OF THE LABORERS’
DISTRICT COUNCIL PREPAID LEGAL SERVICES
FUND

PO Box 37003

Philadelphia, PA 19122

LABORERS' DISTRICT COUNCIL PREPAID
LEGAL SERVICES FUND

PO Box 37003

Philadelphia, PA 19122

BOARD OF TRUSTEES OF THE LABORERS’
DISTRICT COUNCIL EDUCATION AND TRAINING/
APPRENTICESHIP

FUND

501 Lancaster Pike

Exton, PA 19341

LABORERS' DISTRICT COUNCIL EDUCATION
AND TRAINING/ APPRENTICESHIP FUND
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19

501 Lancaster Pike
Exton, PA 19341

BOARD OF TRUSTEES OF THE LABORERS’
DISTRICT COUNCIL LABORERS-EMPLOYERS
COOPERATION AND EDUCATION TRUST

501 Lancaster Pike

Exton, PA 19341

LABORERS' DISTRICT COUNCIL LABORERS’
EMPLOYERS COOPERATION AND EDUCATION
TRUST

665 North Broad Street, 4'" Floor

Philadelphia, PA 19123

GENERAL BUILDING CONTRACTORS’
ASSOCIATION

36 S. 18" Street

Philadelphia, PA 19103

LABORERS’ DISTRICT COUNCIL REGIONAL,
STATE AND LOCAL HEALTH AND SAFETY FUND
PO Box 37003

Philadelphia, PA 19122

THE LABORERS' DISTRICT COUNCIL

OF THE METROPOLITAN AREA OF
PHILADELPHIA AND VICINITY,

LABORERS' INTERNATIONAL UNION OF NORTH
AMERICA

665 N. Broad Street

Philadelphia, PA 19123

ALAN R. PARHAM, FUND ADMINISTRATOR
665 N. Broad Street, 2nd FI.
Philadelphia, PA 19123

Page 4 of 21
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 5 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Board of Trustees of the Laborers’ District .

Council Construction Industry Pension CNEL cet
Fund, et al,

Vv
VG Concrete, LLC : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C, § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. .

(ce) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court, (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

Sof ay, ;
lIp-Y-19 “) | li LALLA Ryle Plaintiffs
Date Attorney-at-law Attorney for

(610) 710-4510 (610) 710-4520 mbello@swbcounsellors.com

C )

( )
( )

C )

C )
(X)

 

 

Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 6 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BOARD OF TRUSTEES OF THE LABORERS'

DISTRICT COUNCIL CONSTRUCTION

INDUSTRY PENSION FUND CIVIL ACTION NO.
PO Box 37003

Philadelphia, PA 19122

LABORERS' DISTRICT COUNCIL
CONSTRUCTION INDUSTRY PENSION FUND
PO Box 37003

Philadelphia, PA 19122

BOARD OF TRUSTEES OF THE LABORERS’
DISTRICT COUNCIL BUILDING AND
CONSTRUCTION HEALTH AND WELFARE FUND
PO Box 37003

Philadelphia, PA 19123

LABORERS' DISTRICT COUNCIL
BUILDING AND CONSTRUCTION HEALTH
AND WELFARE FUND

PO Box 37003

Philadelphia, PA 19123

BOARD OF TRUSTEES OF THE LABORERS’
DISTRICT COUNCIL PREPAID LEGAL SERVICES
FUND

PO Box 37003

Philadelphia, PA 19122

LABORERS' DISTRICT COUNCIL PREPAID
LEGAL SERVICES FUND

PO Box 37003

Philadelphia, PA 19122

BOARD OF TRUSTEES OF THE LABORERS’
DISTRICT COUNCIL EDUCATION AND TRAINING/
APPRENTICESHIP

FUND

501 Lancaster Pike

Exton, PA 19341

LABORERS' DISTRICT COUNCIL EDUCATION
AND TRAINING/ APPRENTICESHIP FUND
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19

501 Lancaster Pike
Exton, PA 19341

BOARD OF TRUSTEES OF THE LABORERS’
DISTRICT COUNCIL LABORERS-EMPLOYERS
COOPERATION AND EDUCATION TRUST

501 Lancaster Pike

Exton, PA 19341

LABORERS' DISTRICT COUNCIL LABORERS' :
EMPLOYERS COOPERATION AND EDUCATION
TRUST

665 North Broad Street, 4' Floor

Philadelphia, PA 19123

GENERAL BUILDING CONTRACTORS’
ASSOCIATION

36 S. 18" Street

Philadelphia, PA 19103

LABORERS’ DISTRICT COUNCIL REGIONAL,
STATE AND LOCAL HEALTH AND SAFETY FUND
PO Box 37003

Philadelphia, PA 19122

THE LABORERS' DISTRICT COUNCIL

OF THE METROPOLITAN AREA OF
PHILADELPHIA AND VICINITY,

LABORERS' INTERNATIONAL UNION OF NORTH
AMERICA

665 N. Broad Street

Philadelphia, PA 19123

ALAN R. PARHAM, FUND ADMINISTRATOR
665 N. Broad Street, 2nd FI.
Philadelphia, PA 19123

Plaintiffs
V.
VG CONCRETE, LLC
240 Franklinville Road
Woolwich, NJ 08085
Defendant

Page 7 of 21
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 8 of 21

COMPLAINT
Plaintiffs, by and through their undersigned attorney, hereby file this
Complaint against VG Concrete, LLC (hereafter referred to as “Defendant

Employer’). In support of their claims, Plaintiffs aver as follows:

THE PARTIES

1. The Laborers’ District Council Construction Industry Pension Fund
(‘Pension Fund”) is a trust fund established and maintained pursuant to the
provisions of Section 302(c)(5) of the Labor Management Relations Act of 1947, as
amended, ("the LMRA"), 29 U.S.C. §186(c)(5), and an employee benefit plan under
the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), 29
U.S.C. §1002(3). The Board of Trustees of the Pension Fund ("Pension Fund
Trustees") manages and controls the Pension Fund. The Pension Fund Trustees
are fiduciaries within the meaning of section 502(a)(1)(3) of ERISA, 29 U.S.C.,
Section 1132(a)(1)(3). The Pension Fund Trustees, individually and collectively,
bring this action in their fiduciary capacity on behalf of the Pension Fund and its
participants and beneficiaries.

2. The Laborers' District Council Health and Welfare Fund (“Health
and Welfare Fund”) is a trust fund established and maintained pursuant to the
provisions of Section 302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5), and an
employee benefit plan under ERISA, 29 U.S.C. §1002(3). The Board of Trustees
of the Health and Welfare Fund (“Health and Welfare Fund Trustees”) manages
and controls the Health and Welfare Fund. The Health and Welfare Fund
Trustees are fiduciaries within the meaning of section 502(a)(1)(3) of ERISA, 29

U.S.C., Section 1132(a)(1)(3). The Health and Welfare Fund Trustees, individually
3
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 9 of 21

and collectively, bring this action in their fiduciary capacity on behalf of the Health
and Welfare Fund and its participants and beneficiaries.

3. The Laborers’ District Council Prepaid Legal Services Fund (“Legal
Services Fund”) is a trust fund established and maintained pursuant to the
provisions of Section 302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5), and an
employee benefit plan under ERISA, 29 U.S.C. §1002(3). The Board of Trustees
of the Legal Services Fund ("Legal Services Fund Trustees") manages and
controls the Legal Services Fund. The Legal Services Fund Trustees are
fiduciaries within the meaning of section 502(a)(1)(3) of ERISA, 29 U.S.C., §
1132(a)(1)(3). The Legal Services Fund Trustees, individually and collectively,
bring this action in their fiduciary capacity on behalf of the Legal Services Fund
and its participants and beneficiaries.

4. The Laborers’ District Council Education and
Training/Apprenticeship Fund (‘Training Fund") is a trust fund established and
maintained pursuant to the provisions of Section 302(c)(5) of the LMRA, 29
U.S.C. §186(c)(5), and an employee benefit plan under ERISA, 29 U.S.C.
§1002(3). The Board of Trustees of the Training Fund (“Training Fund Trustees’)
manages and controls the Training Fund. The Training Fund Trustees are
fiduciaries within the meaning of section 502(a)(1)(3) of ERISA, 29 U.S.C.,
Section 1132(a)(1)(3). The Training Fund Trustees, individually and collectively,
bring this action in their fiduciary capacity on behalf of the Training Fund and its

participants and beneficiaries.
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 10 of 21

5. The Laborers' District Council Laborers’ Employers’ Cooperation
and Education Trust ("LECET Fund”) is a trust fund established and maintained
pursuant to the provisions of Section 302(c)(5) of the LMRA, 29 U.S.C.
§186(c)(5), and an employee benefit plan under ERISA, 29 U.S.C. §1002(3). The
Board of Trustees of the LECET Fund (“LECET Fund Trustees”) manages and
controls the LECET Fund. The LECET Fund Trustees are fiduciaries within the
meaning of section 502(a)(1)(3) of ERISA, 29 U.S.C., Section 1132(a)(1)(3). The
LECET Fund Trustees, individually and collectively, bring this action in their
fiduciary capacity on behalf of LECET Fund and its participants and beneficiaries.

6. The Laborers' Philadelphia Area Local Health and Safety Fund
(‘Health and Safety Fund’) is a trust fund established and maintained pursuant to
the provisions of Section 302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5) for the
purpose of providing health and safety benefits through qualified health and
safety benefit programs. Plaintiff Board of Trustees of the Health and Safety
Fund (“Health and Safety Fund Trustees") manages and controls the Health and
Safety Fund. The Health and Safety Fund Trustees are fiduciaries of the Health
and Safety Fund and the Health and Safety Fund Trustees, individually and
collectively, bring this action in their fiduciary capacity on behalf of the Health and
Safety Fund and its participants and beneficiaries.

i. Except for the Health and Safety Fund, each of the aforementioned
Funds is a "multi-employer plan" under ERISA, 29 U.S.C. §1002(37). Each of the
aforementioned Funds maintains its principal place of business in Philadelphia,

PA, with the exception of the Training Fund, which maintains its principal place of
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 11 of 21

business in Exton, PA. The aforementioned Funds will be hereinafter referred to
collectively as the “Funds.” The Funds, which are employee benefit plans under
ERISA, 29 U.S.C. §1002(3), will be hereinafter referred to collectively as the
“ERISA Funds’.

8. Alan R. Parham, 665 N. Broad Street, 2nd Floor, Philadelphia, PA
19123 is the administrator of the Funds.

9. The General Building Contractors Association ("GBCA") is an
association of construction industry contractors and service providers. The GBCA
sponsors and manages the GBCA Industry Advancement Program (“GBCA IAP")
which is funded by contributions required under the Collective Bargaining
Agreement between the GBCA and the Laborers’ District Council.

10. The Laborers' District Council of the Metropolitan Area of
Philadelphia and Vicinity, Laborers’ International Union of North America ("the
Union" or “Laborers’ District Council”) is an unincorporated labor organization
engaged in representing employees for the purpose of collective bargaining.

11. | The Union’s Political Action Committee fund (hereafter “PAC”) is
funded by employers’ deductions of wages from all employees covered by the
Agreement and contributions are made to the Laborers’ District Council PAC.

12. Defendant Employer is an employer in an industry affecting
commerce within the meaning of Section 301(a) of the LMRA, 29 U.S.C. §185(a),
and ERISA, 29 U.S.C. §1002(5). Defendant Employer's last known address is

240 Franklinville Road, Woolwich, NJ 08085.
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 12 of 21

JURISDICTION AND VENUE

13. This Court has jurisdiction over the causes of action alleging a
violation of ERISA pursuant to ERISA, 29 U.S.C. §§1132(a)(3), (d)(1) & 1145. This
Court has jurisdiction over the causes of action alleging a violation of LMRA
pursuant to Section 301(a) of the LMRA, 29 U.S.C. §185(a). This Court has
supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.A.
§1367(a) because the state law claims derive from the same common nucleus of
operative facts as Plaintiffs’ federal law claims.

14. | Venue is proper in the Eastern District of Pennsylvania pursuant to
29 U.S.C. §185(a) and 29 U.S.C. §1132(e)(2). The above-identified Funds are
administered in said judicial district and, pursuant to 28 U.S.C. §1391, substantial
parts of the events giving rise to the claims (e.g. performance of the covered
work/projects) are believed to have occurred within this judicial district. In
addition, upon information and belief, the parties regularly conduct business
within this judicial district.

COMMON FACTS

15. Plaintiffs incorporate by reference the allegations contained in
paragraphs 1 through 14.

16. | The aforementioned Funds are created and administered pursuant to
the terms of the Trust Agreements that are properly executed pursuant to state and
local law.

17. | Since at least August 16, 2016 to date, Defendant was signatory to,

or otherwise bound by, a collective bargaining agreement, and its amendments and
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 13 of 21

extensions, between the GBCA and Concrete Contractors’ Association
Classification Building and General Construction and the Laborers’ District Council
which sets forth, inter alia, the wages, hours, and other terms and conditions of
employment of laborers employed by the Defendant. See e.g. Exhibit A (hereafter
generally referred to as the “GBCA CBA’).

18. The GBCA CBA (hereafter referred to as the “Agreement’)
automatically renews from year to year unless each party gives notice in writing to
the other party ninety (90) days prior to the expiration of the term, or of any
extended term. To date, neither Plaintiffs nor Defendant Employer have given such
notice of intention to terminate.

19. Defendant Employer also agreed to abide by the terms of
agreements and declarations of trust, as from time to time amended ("Trust
Agreements"), pertaining to Plaintiff Funds and incorporated into the Agreement.
Throughout this Complaint, references to the Agreement include and incorporate
the related Trust Agreements.

20. Pursuant to the Agreement and by virtue of its consent to become
bound by the terms and conditions of employment negotiated by and between the
Associations and the Union covering all work performed within the trade and
geographic jurisdiction of the Union, Defendant Employer is required to remit
reports, contributions, and deductions due for all hours of work performed by its
employees under the Agreement in the preceding month to the Plaintiffs. As of this

date, Defendant Employer is delinquent in its obligations to remit all its reports,
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 14 of 21

contributions, and/or deductions due under the GBCA CBA, at least during the
audited period to the present.

21. Pursuant to the Agreement, related Trust Agreements, delinquency
policy, and/or applicable law, Plaintiffs are entitled to an audit of Defendant
Employer to inspect and make copies of any and all records of the Employer
pertaining to compensation paid to employees, hours worked by employees,
monies withheld from employees for taxes paid on account of employees, and all
other records relevant to, and of assistance in, determining whether the Employer's
obligations thereunder to make payments to the Fund Depository were faithfully
performed.

22. Perry N. Blackman, CPA, engaged in an audit of Defendant
Employer. He prepared an audit report dated September 30, 2019 in which he
reported amounts due from Defendant Employer to Plaintiffs totaling $112,204.01
for the audited period. This includes principal of $110,404.01 and an $1,800.00
audit fee. A copy of the Audit Report is attached hereto as Exhibit B and
incorporated by reference.

23. Despite written notice and demands for delinquent reports and
amounts due, Defendant Employer has failed to comply with its obligations under
the GBCA CBA.

24. Pursuant to the Agreement, related Trust Agreements, delinquency
policy, and/or applicable law, Defendant Employer also agreed to pay and owes the
Plaintiffs accrued interest at the rate provided in the applicable CBA, trust

agreements and policies; liquidated damages; costs of suit and audit; and
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 15 of 21

attorneys' fees and costs. Pursuant to the Agreement, interest continues and has
continued to accrue daily.

25. Defendant Employer owes the Plaintiffs liquidated damages which,
under applicable law and the Agreement, Trust Agreements, and/or delinquency
policy, are at least 10% of the principal.

26. Defendant Employer will also owe the Plaintiffs any audit fees
necessary to ascertain additional amounts owed through judgment.

27. Because Defendant Employer violated its reporting obligations under
the Agreement, the Plaintiffs have been forced to incur additional administrative
and legal expenses in ascertaining the extent of Defendant Employer's violation
and in attempting to correct the arrearage.

28. As long as the delinquent contributions and deductions and
accompanying costs, fines, liquidated damages, and penalties remain unpaid
and/or continue to accrue, the Plaintiffs lose the benefits of monetary income that
would otherwise be realized if the contributions had been remitted by Defendant
Employer in a timely fashion.

29. These economic losses impair, or may impair, the Funds’ ability to
provide benefits to Defendant Employer's employees and to employees of other
companies that have paid their contributions.

30. Plaintiffs are prejudiced by the failure of Defendant Employer to
timely pay the delinquent amounts.

31. Defendant Employer's continued violation of the Agreement

irreparably injures the Funds.

10
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 16 of 21

COUNT ONE
GBCA ERISA CLAIM

32. Plaintiffs incorporate by reference the allegations contained in
paragraphs 1 through 31.

33. Defendant Employer has failed to make reports, contributions, and
deductions to the Plaintiff ERISA Funds in violation of 29 U.S.C. §1145.

34. Defendant Employer owes the Plaintiff ERISA Funds covered by the
GBCA CBA accurate remittance reports, unpaid contributions, and deductions, as
well as accrued interest, liquidated damages, audit costs, and attorneys’ fees and
costs.

35. Section 502(a)(3)(B)(ii) of ERISA permits the Plaintiff ERISA Funds to
seek equitable enforcement of the terms of the Agreement.

WHEREFORE, Plaintiff ERISA Funds request this Court grant the following
relief:

(a) that judgment be entered against Defendant Employer and in
favor of all Plaintiff ERISA Funds covered by the GBCA CBA, as mandated
by Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), in the amount of total
unpaid contributions, deductions, accrued interest, audit fees, costs, fines,
liquidated damages, and penalties determined to be due and owing to the
Plaintiff ERISA Funds before, during and as a consequence of the pendency
of this lawsuit; interest on the unpaid contributions, and deductions at the
rate provided under §502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2); an amount
equal to the greater of (i) interest on the unpaid contributions, or (ii)

liquidated damages as prescribed by the plan, the collective bargaining

11
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 17 of 21

agreement(s), and/or by statute; reasonable attorneys’ fees and costs of the
action; and

(b) order that Defendant Employer cooperate with an independent
payroll audit conducted by Plaintiffs’ agent; and

(c) such other legal or equitable relief as this Court may deem
appropriate.

COUNT TWO
BREACH OF GBCA CBA

36. ‘Plaintiffs incorporate by reference the allegations contained in
paragraphs 1 through 35.

37. Defendant Employer has failed to make accurate and complete
remittance reports, contributions, and deductions to the Plaintiffs as required by the
GBCA CBA and therefore owes the Plaintiffs the reports, contributions, and/or
deductions as well as audit fees, accrued interest, liquidated damages, and
attorneys’ fees and costs.

38. Defendant Employer's failure to make the required timely
contributions and deductions and its failure to comply with its obligation to send to
the Plaintiffs remittance reports that fully, accurately, and completely report the
hours of work performed by its employees under the GBCA CBA is a breach of
contract and subject to § 301 of the LMRA, 29 U.S.C. § 185(a).

39. The Plaintiffs covered by the GBCA CBA have been damaged by the
failure of the Defendant Employer to make contributions and deductions and submit
accurate remittance reports as required by the Agreement.

WHEREFORE, Plaintiffs request this Court grant the following relief:

12
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 18 of 21

(a) that judgment be entered against Defendant Employer and in
favor of all Plaintiffs covered by the GBCA CBA in the amount of total unpaid
contributions, deductions, accrued interest, audit fees, costs, fines,
liquidated damages, and penalties determined to be due and owing to the
Plaintiffs before, during and as a consequence of the pendency of this
lawsuit; plus any additional amounts which are found to be due and owing
during the pendency of this litigation including, but not limited to, accrued
interest, audit fees, and attorneys’ fees incurred in this action or in the
collection and enforcement of any judgment, as provided by the Agreement;
and

(b) order that Defendant Employer cooperate with an independent
payroll audit conducted by Plaintiffs’ agent; and

(c) such other legal or equitable relief as this Court may deem
appropriate.

COUNT THREE
GBCA AND UNION THIRD PARTY BENEFICIARY CLAIM

40. Plaintiffs incorporate by reference the allegations contained in
paragraphs 1 through 39.

41. | The GBCA and the Union are intended third party beneficiaries of
the Agreement.

42. Defendant Employer was required under the terms and conditions
of the Agreement to remit reports, contributions, and/or deductions to the GBCA,

the GBCA IAP, the Union, and/or the PAC.

13
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 19 of 21

43. Defendant Employer's failure to make the required timely reports,
contributions, and/or deductions and its failure to comply with its obligation to send
remittance reports to the Plaintiffs that fully, accurately, and completely report the
hours of work performed by its employees under the Agreement is a breach of
contract and the GBCA and/or the Union have been deprived of the benefit flowing
therefrom to which they are entitled.

WHEREFORE, Plaintiffs GBCA and the Union request this Court
enter judgment in their favor and against Defendant Employer and order that
Defendant Employer cooperate with an independent payroll audit conducted by the
Plaintiffs’ agent and enter judgment against Defendant Employer and in favor of the
GBCA and the Union in the amount of total unpaid contributions and deductions,
accrued interest, audit fees, costs, fines, liquidated damages, and penalties
determined to be due and owing to the GBCA and the Union before, during and as
a consequence of the pendency of this lawsuit; plus any additional amounts which
are found to be due and owing during the pendency of this litigation including, but
not limited to, accrued interest, audit fees, and attorneys’ fees incurred in this action
or in the collection and enforcement of any judgment, as provided by the
Agreement; and that the Court award the GBCA and the Union such other legal or
equitable relief as this Court may deem appropriate.

COUNT FOUR
DEMAND FOR AUDIT

44. Plaintiffs incorporate by reference the allegations contained in

paragraphs 1 through 43.

14
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 20 of 21

45. The Agreement, related Trust Agreements, and delinquency
policies authorize the Trustees’ auditors to audit the Employers bound by the
Agreement.

46. Unless an updated audit of Defendant Employer is performed,
Plaintiffs will not have sufficient information or knowledge to plead the precise
nature, extent, and amount of Defendant Employers delinquency through
judgment.

WHEREFORE, Plaintiffs request the Court:

(a) To order Defendant Employer, its officers, employees,
representatives, and/or agents to permit an audit by the Plaintiffs’ auditor of all
records under the Defendant Employer's actual or constructive control and, in the
absence of said records, to cooperate fully in alternative method(s) for the
determination of work for which contributions are due; and

(b) To grant such other relief as this Court deems just,

necessary, and appropriate.

SUSANIN WIDMAN & BRENNAN, PC

f ‘ Ay)

‘Y 4 >
a — ) fy
Date: _/()/ vy l f By: PI SUA LEA CLL ()
Mariellen Bello, Esquire

Attorney |.D. No. 60375

656 East Swedesford Road, Suite 330
Wayne, PA 19087

Tel: 610 710-4510
mbello@swbcounsellors.com
Attorney for Plaintiffs

 

15
Case 2:19-cv-04642-GJP Document1 Filed 10/07/19 Page 21 of 21

CERTIFICATE OF SERVICE

fn
|, Mariellen Bello, Esquire, do hereby certify that on this Ye day of
gy |
[ ; +4 Dee , 2019, | caused a true and correct copy of the foregoing Complaint

to be served upon the following persons by U.S. mail, postage prepaid:

Secretary of Labor
200 Constitution Avenue, NW
Washington, DC 20224

and
Secretary of Treasury

1500 Pennsylvania Avenue, NW
Washington D.C. 20220

 

/ : ) ) =, fi 7 /) f
Date: _/0/7 |; 7 / LLG Leu KY Ll a
Mariellen Bello j

/

16
